Alpine Cyclical Advantage Property Fund (EUEYX) Alpine International Real Estate Equity Fund (EGLRX) Alpine Realty Income & Growth Fund (AIGYX) Alpine Emerging Markets Real Estate Fund (AEMEX) Alpine Global Infrastructure Fund (AIFRX) PROSPECTUS Each a Series of Alpine Equity Trust 615 East Michigan Street, 3rd Floor Milwaukee, Wisconsin Dated February 27, 2010 The U.S. Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of Contents Summary Section 1 Alpine Cyclical Advantage Property Fund 5 Alpine International Real Estate Equity Fund 9 Alpine Realty Income & Growth Fund 13 Alpine Emerging Markets Real Estate Fund 17 Alpine Global Infrastructure Fund Principal Investment Strategies and Related Risks 21 Alpine Cyclical Advantage Property Fund 21 Alpine International Real Estate Equity Fund 22 Alpine Realty Income & Growth Fund 23 Alpine Emerging Markets Real Estate Fund 23 Alpine Global Infrastructure Fund 26 Additional Risks 30 Portfolio Holdings Information Management of the Funds 30 Investment Adviser 31 Portfolio Managers 32 How the Funds Values Their Shares How to Buy Shares 33 Purchases by Mail 34 Purchases by Internet 34 Purchases by Wire 35 For Subsequent Investments – By wire 35 Additional Information Exchange Privilege 36 Exchanges by Telephone 36 Exchanges by Mail 36 Exchanges by Internet How to Redeem Shares 37 Redeeming Shares by Mail 37 Redeeming Shares by Telephone 38 Additional Redemption Information 38 Redemption Fees 39 Tools to Combat Frequent Transactions 39 Trading Practices 40 Fair Value Pricing Shareholder Services 40 Automatic Investment Plan 40 Telephone Investment Plan 41 Systematic Cash Withdrawal Plan 41 Investments Through Employee Benefit and Savings Plans 41 Automatic Reinvestment Plan 41 Tax Sheltered Retirement Plans 41 Householding 41 Internet Account Access and Trading Dividends, Distributions and Taxes 42 Dividend Policy 42 Taxation of the Funds 42 Taxation of Shareholders Financial Highlights 44 Notice of Privacy Policy 49 Additional Information 50 To Obtain More Information About the Funds 51 Summary Section Alpine Cyclical Advantage Property Fund Investment Objective Alpine Cyclical Advantage Property Fund(the “CAP Fund”)seeks long-term capital growth.Current income is a secondary objective. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Redemption Fee (as a percentage of amount redeemed within less than two months of purchase) 1.00% Annual Portfolio Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00% Other Expenses Interest Expense 0.11% Other Expenses 0.34% Total Other Expenses 0.45% Distribution and Service (12b-1) Fees None Total Annual Fund Operating Expenses 1.45% Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years $148 $459 $792 $1,735 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in Annual Fund Operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 135% of the average value of its portfolio. Principal Investment Strategies The CAP Fund invests, under normal circumstances, at least 80% of its net assets (plus the amount of any borrowings for investment purposes) in the securities of issuers (i) which are principally engaged in the real estate industry, (ii) are principally engaged in real estate financing or (iii) control real estate assets with an aggregate estimated value equal to no less than 50% of such issuer’s assets.These companies include, but are not limited to, real estate investment trusts (“REITs”), real estate operating companies and homebuilders, institutions that provide real estate financing and companies with substantial real estate holdings, such as hotel and entertainment companies.In addition to common stocks and REITs, securities in which the Fund may invest include preferred stocks, convertible securities, rights and warrants.The Fund may invest without limitation in the securities of foreign issuers that are publicly traded in the United States or on foreign exchanges.The Fund may invest in companies of all market capitalizations.The Fund may borrow up to 10% of the value of its total assets for investment purposes. 1 In managing the assets of the CAP Fund, Alpine Woods Capital Investors, LLC, (formerly, Alpine Management & Research, LLC) (the “Adviser”) generally pursues a value-oriented approach.It seeks to identify investment opportunities in equity securities of companies which are trading at prices substantially below the underlying value of their real estate properties or revenues.The Adviser considers other company fundamentals and the strength of a company’s management in making investment decisions.The CAP Fund also invests in the securities of companies with growing earning streams that the Adviser believes can be purchased at reasonable prices, giving consideration to the business sectors in which the companies operate and the current stage of the economic cycle.The Adviser expects that the Fund’s investment strategy may result in a portfolio turnover rate in excess of 150% on an annual basis. Principal Investment Risks Investmentin the CAP Fund, like any investment, is subject to certain risks.The value of the Fund’s investments will increase or decrease based on changes in the prices of the investments it holds.This will cause the value of the Fund’s shares to increase or decrease.You could lose money on an investment. · Equity Securities Risk—The stock or other security of a company may not perform as well as expected, and may decrease in value, because of factors related to the company (such as poorer than expected earnings or certain management decisions) or to the industry in which the company is engaged (such as a reduction in the demand for products or services in a particular industry). · General Risk of Securities Linked to the Real Estate Market —Risks associated with investment in securities of companies in the real estate industry include: declines in the value of real estate; risks related to local economic conditions, overbuilding and increased competition; increases in property taxes and operating expenses; changes in zoning laws; casualty or condemnation losses; variations in rental income, neighborhood values or the appeal of properties to tenants; changes in interest rates and changes in general economic and market conditions. · Management Risk — The Adviser’s security selections and other investment decisions might produce losses or cause the Fund to under perform when compared to other funds with similar investment goals. · Foreign Securities Risk — Public information available concerning foreign issuers may be more limited than would be with respect to domestic issuers. Different accounting standards may be used by foreign issuers, and foreign trading markets may not be as liquid as U.S. markets.Additionally, foreign securities also involve currency fluctuation risk, possible imposition of withholding or confiscatory taxes and adverse political or economic developments.These risks may be greater in emerging markets. · Real Estate Investment Trusts (“REITs”) Risk — REITs’ share prices may decline because of adverse developments affecting the real estate industry including changes in interest rates.The returns from REITs may trail returns from the overall market.Additionally, there is always a risk that a given REIT will fail to qualify for favorable tax treatment. · Small and Medium Capitalization Company Risk — Securities of small or medium capitalization companies are more likely to experience sharper swings in market values, less liquid markets, in which it may be more difficult for the Adviser to sell at times and at prices that the Adviser believes appropriate and generally are more volatile than those of larger companies. · Micro Capitalization Company Risk —Investments in micro-cap companies are associated with similar risks as investments in small and medium capitalization companies, but these risks may be even greater with respect to investments in micro-cap companies. · Value Stock Risk—Value stocks may perform differently from the market as a whole and may continue to be undervalued by the market for long periods of time. · Leverage Risk —The Fund may use leverage to purchase securities.However, if the securities decrease in value, the Fund will suffer a greater loss than would have resulted without the use of leverage. · Portfolio Turnover Risk —High portfolio turnover necessarily results in greater transaction costs which may reduce Fund performance. 2 Performance The following bar chart and table illustrates the risks of investing in the CAP Fund by showing how the Fund’s performance has varied from year-to-year.The bar charts show changes in the yearly performance of the Fund for full calendar years.The table following the bar charts compares the Fund’s performance over time with those of a broad measure of market performance, as well as indices that reflect the market sectors in which the Fund invests. As with all mutual funds, past performance (before and after taxes) is not a prediction of future results.Updated performance is available on the Fund’s website at www.alpinefunds.com or by calling 1-888-785-5578. Best and Worst Quarter Results During the periods shown in the Chart for the Fund Best Quarter Worst Quarter 43.14% 6/30/09 -37.55% 12/31/08 Average Annual Total Returns (For the periods ending December 31, Since Inception Alpine Cyclical Advantage Property Fund 1 Year 5 Years 10 Years (9/1/1993) Return Before Taxes 46.67% -11.32% 8.20% 7.99% Return After Taxes on Distributions 46.00% -11.81% 7.63% 6.67% Return After Taxes on Distributions and Sale of Fund Shares 30.34% -9.05% 7.39% 6.52% Wilshire Real Estate Securities Index1 (reflects no deduction for fees, expenses or taxes) 29.20% -0.23% 10.47% 8.82% EPRA/NAREIT Global Index1 (reflects no deduction for fees, expenses or taxes) 38.26% 2.00% 9.20% 8.41% S&P Developed BMI Property Index (reflects no deduction for fees, expenses or taxes) 36.22% 0.69% N/A N/A Lipper Global Real Estate Funds Average 35.12% -0.10% 10.50% 7.98% 1 As of October 31, 2009, the Adviser has changed its broad-based market index from the Wilshire Real Estate Securities Index to the EPRA/NAREIT Global Index.This change was made to provide a more appropriate benchmark for the Fund to track. 3 After-tax returns are calculated using the historical highest individual federal margin income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your situation and may differ from those shown.Furthermore, the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or IRAs.The “Return After Taxes on Distributions and Sale of Fund shares” may be higher than other return figures because when a capital loss occurs upon redemption of Fund shares, a tax deduction is provided that benefits the investor. Management Investment Adviser Alpine Woods Capital Investors, LLCserves as the Fund’s investment adviser. Portfolio Manager Mr.
